Citation Nr: 1526139	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable evaluation for warts on the left and right hand.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2011 and December 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Veteran testified during a Videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the claims folder.

The claim was remanded by the Board for additional development in June 2013 and June 2014.  The requested development having been completed, the matter is again before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal. 


FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of the  appeal for entitlement to an initial compensable evaluation for warts on the left and right hand is requested.

2.  In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of the appeal for entitlement to an initial evaluation in excess of 70 percent for PTSD is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an initial compensable evaluation for warts on the left and right hand, by the appellant's representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD, by the appellant's representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant's representative, in a submission dated in April 2015, expressed satisfaction with the award of a total disability evaluation due to individual unemployability.  Further, the representative expressly review the pending appeal for higher evaluations for warts on the Veteran's left and right hand and PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they are dismissed.


ORDER

The appeal of entitlement to an initial compensable evaluation for warts on the left and right hand is dismissed.

The appeal of entitlement to an initial evaluation in excess of 70 percent for PTSD is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


